Citation Nr: 0122390	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  97-11 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral leg 
disability.

3.  Entitlement to service connection for a bilateral ankle 
disability.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESSES AT HEARING ON APPEAL

Appellant, his friend, mother and father


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from February 1989 to 
August 1992.

This appeal arises from a February 1994, Department of 
Veterans Affairs Regional Office (VARO), Portland, Oregon 
rating decision, which, in pertinent part, denied the 
appellant entitlement to service connection for bilateral 
knee pain, bilateral leg pain, bilateral ankle pain, and 
bilateral hearing loss.

At his May 2001 hearing on appeal before the undersigned, the 
appellant raised the issue of entitlement to an increased 
rating for his service-connected low back strain with mild 
arthritic change.  This issue is referred to VARO for 
appropriate action.

REMAND

Upon review, the appellant's medical record appears 
incomplete.  At his May 2001 hearing on appeal, the appellant 
testified that some of his service medical records have not 
been associated with the claims folder.  Specifically, he 
claimed that several treatment entries were missing.  
Further, he testified that he had received treatment from 
"five different doctors besides VA doctors," but it is 
unclear from the record whether treatment records from all 
five have been requested and associated with the claims 
folder.  Specifically, he referred to treatment from Gaylen 
Johnson, D.C. and Dr. Steward.  A statement from Dr. Johnson 
is of record.  However, treatment records from Dr. Johnson 
and Dr. Steward have not been associated with the claims 
file.  

In light of the need to remand the appellant's claim to 
obtain the aforementioned medical records, the appellant 
should also be scheduled for additional VA medical and 
psychiatric examinations in order to clarify the conflicting 
medical evidence of record.  The medical testimony offered at 
the appellant's hearing on appeal was that he has cartilage 
damage to his knees (meniscus problems) due to a pelvic 
disorder as the result of his service-connected back 
disability; that he has neurological manifestations in his 
knees (no reflexes) due to pressure on his nerves from a back 
injury; and that he has arthritis, possibly rheumatoid, of 
the knees due to trauma.  The medical evidence also revealed 
knee pain of an unknown etiology on VA examinations in April 
1993 and February 1995, with no arthritic changes observed on 
x-ray in March 1998.  The appellant testified regarding pain 
and muscle spasms in the back of his legs which he believed 
were associated with his service-connected back disability.  
There was further medical testimony that the muscles in his 
legs may have been independently damaged and that the pain in 
his legs is caused by an inflammation due to rheumatoid 
arthritis.  The medical testimony regarding his ankles was 
that his bilateral ankle disability is caused by either 
"stretched ligaments" or arthritis.  It was noted that a 
test for rheumatoid arthritis has not been performed.  
Finally, the appellant testified that his insomnia, diagnosed 
after service during a VA examination in April 1993, 
originally manifested during service, and the VA examiner 
noted that the stressors were mainly related to his physical 
problems. 

In Allen v. Brown, 7 Vet. App. 439, 448 (1993), the U.S. 
Court of Appeals for Veterans Claims, (hereinafter the Court) 
defined aggravation of a non-service-connected disability by 
a service connected disability as any additional impairment 
of earning capacity resulting from an already service-
connected condition, and held that when aggravation of a 
veteran's non-service- connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  However, the 
record reflects that medical inquiry has not been undertaken 
in this respect regarding insomnia.

The Court has also held that the Board may consider only 
independent medical evidence to support Board findings.  If 
the medical evidence of record is insufficient, the Board is 
always free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin v. Derwinski, 1 Vet.App. 171, 
175 (1991). 

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). 
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The law and 
regulations redefine the obligations of VA with respect to 
the duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law and 
regulations also eliminate the concept of a well-grounded 
claim and supersede the decision of the United States Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law and 
regulations is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date, with the 
exception of the finality provisions in 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c) and 38 C.F.R. 
§ 3.159(c)(4)(iii) which are prospectively for claims filed 
on or after August 29, 2001.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); and 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law and regulations brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law and regulations.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)); and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)). 

Accordingly, this case is REMANDED for the following:

1.  VARO should again attempt to obtain 
all of the appellant's service medical 
records with assistance from the National 
Personnel Records Center (NPRC).  If any 
such records are unavailable, the reasons 
for the unavailability of these records 
must be documented in the appellant's 
claims folder.

2.  VARO should contact the appellant and 
request that he identify all VA or non-VA 
medical care providers who have treated 
him for his claimed disabilities.  After 
securing any necessary releases, VARO 
should obtain copies of all treatment 
records referred to by the appellant 
which have not been previously obtained, 
including treatment records from Dr. 
Johnson and Dr. Steward.  These records 
should then be associated with the claims 
file.

3.  The appellant should be scheduled for 
additional VA medical and psychiatric 
examinations.  All indicated tests must 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiners prior to the requested 
examinations.  A statement to this effect 
should be included in the examiners' 
summaries.  The medical examiner(s) 
should report all findings referable to 
the appellant's knees, legs, and ankles.  
An audiological evaluation should also be 
conducted to determine whether the 
appellant currently has a hearing loss.  
The examiner(s) should express an opinion 
regarding the date of onset and etiology 
of any disability found.  Regarding the 
appellant's psychiatric evaluation, the 
examiner should determine whether the 
appellant has insomnia and, likewise, 
express an opinion regarding the date of 
onset.  If insomnia is diagnosed on 
examination, the examiner should further 
indicate, to the extent medically 
possible, to what degree, if any, the 
appellant's insomnia is aggravated by his 
service-connected low back strain with 
mild arthritic change.  The medical and 
psychiatric examiners must provide 
comprehensive reports, including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted, such testing or examination is 
to be accomplished.  Reports of the 
examinations should be associated with 
the appellant's claims folder.

4.  VARO must then review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) is completed.  In particular, 
VARO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

5.  Thereafter, VARO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



